Statement of Additional Information Supplement November 30, 2016 Putnam VT Research Fund Statement of Additional Information dated April 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Aaron Cooper, Samuel Cox, Kathryn Lakin, Jacquelyne Cavanaugh, Neil Desai, and Walter Scully. These sub-sections are also supplemented with regards solely to Mr. Cox as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of October 31, 2016. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Samuel Cox 3 $1,641,200,000 0 $0 1 $100,000 Ownership of securities As of October 31, 2016, Mr. Cox and his immediate family members did not beneficially own equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 11/16
